internal rovends service oeparlnent of the treasury wastungton oc contact person hexonsane number op e ep t dec _7 sin attn f legend church c entity d entity e entity individual r committee d directory b plan x jurisdiction r province a society b state a entity g dear this letter is in response to a ruling_request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative concerning whether plan x qualifies as a church_plan within the meaning of sec_414 of the internal_revenue_code code the following facts and representations have been submitted on your behalf entity f is a nonprofit corporation organized and operated under the laws of state a entity f is located in jurisdiction r and is sponsored by province a which is a province of society b entity f was incorporated in as entity d in its name was changed to entity e and in its name was changed to entity f entity f’s articles of incorporation state that it is organized exclusively for charitable purposes and that it was organized specifically to operate an organization for the collection of money for the support of seminaries conducted maintained and operated by entity g -2- articie section of entity f's bylaws state that the management and control of entity f shall be vested solely in its board_of directors article sec_2 of the bylaws state that the board_of directors shall be permanently composed of members of the provincial council of province a and the provincial treasurer an individual who is not a member of the provincial council or the provincial treasurer may be appointed to fill a vacancy on the board but must be replaced by a qualified_individual as soon as an individual qualifies in such capacity article ii sec_1 of the bylaws provides that the president vice president secretary and treasurer of entity f shal be elected by the board_of directors the ultimate control of entity f by church c is exercised as follows each member of society b is obligated to give religious obedience to his superior this means that if a member of society b fails to follow the strongly expressed desires of individual r he would be removed from his post on the provincial council and as director of entity f individual r in turn can be removed by the head of church c entity g entity f province a and society b are listed in directory b for plan x which was established by entity f in is intended to be a qualified_plan under sec_401 of the code plan x was designed to provide retirement benefits for employees of entity f from its inception until date entity f was the plan_administrator for plan x effective date committee d began to administer plan x pursuant to article x of the plan x document committee d has the authority to resolve and determine all disputes or questions arising under plan x including claims for benefits adopt any rules and procedures that it deems necessary to administer plan x and establish and carry out plan x’s funding policy committee d consists of one or more members who are appointed for an indefinite term by entity f's board_of directors and who are subject_to removal by entity f’s board_of directors with or without cause the sole function of committee d is the administration of plan x - based on the foregoing facts and representations you request a ruling that plan x is a church_plan within the meaning of sec_414 of the code and has been a church_plan at all times since sec_414 of the code defines the term church_plan as a plan established and maintained for its employees or their beneficiaries by a church or bya convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 was added to the code by sec_1015 of the employee_retirement_income_security_act_of_1974 erisa public law 1974_3_cb_1 enacted date sec_1017 of erisa provides that sec_414 applied as of the date of erisa’s enactment however sec_414 was amended by sec_407 of the multiemployer pension_plan amendments act of public law to provide that sec_414 was effective as of date sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of a ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_414 of the code states that if a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from tax under sec_501 fails to meet one or more of the requirements of this subsection and corrects its failure to meet such requirements within the correction_period the plan shall be deemed to meet the requirements of this subsection for the year in which the correction was made and for all prior years sec_414 in pertinent part defines the term correction_period as the period ending days after the date of the mailing by the secretary of a notice of default with respect to the plan’s failure to meet one or more of the church_plan requirements in order for an organization to have a qualified church_plan it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization's affiliation with the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in sec_414 of the code entity f is associated with church c by reason of sharing common religious bonds and convictions as evidenced by its listing in directory b the internal_revenue_service has determined that any organization listed in directory b is an organization described in sec_501 of the code that is exempt from tax under sec_501 also any organization that is listed in directory b shares common religious bonds and convictions with church c and is deemed associated with church c within the meaning of sec_414 of the code if an organization is associated with church c by virtue of sharing religious bonds with church c that organization’s employees are deemed to be church c employees in this case in view of the common religious bonds between church c and entity f and entity f’s inclusion in directory b the employees of entity f meet the definition of employee in sec_414 of the code and are deemed to be employees of a church or a convention or association of churches by virtue of being employees of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches accordingly pursuant to sec_414 and c of the code employees of entity f are deemed to be employees of church c and church c is deemed to be the employer of such employees for purposes of the church_plan rules - having established that the employees of entity f are church employees the remaining issue is whether committee d is an organization controlled by or associated with a church or a convention or association of churches the principal purpose or function of which is the administration or funding of a plan within the meaning of sec_414 of the code from its inception in until date entity f was the plan_administrator of plan x funding of plan x however beginning date committee d began to administer plan x entity f’s principal purpose was not the administration and as stated above committee d's sole function is to administer plan s- x committee d is indirectly associated with church c by virtue of the association of church c with entity f since date committee d has consisted of one or more members who are appointed by entity f’s board_of directors all of whom are required to be members of the provincial council of province a thus committee d is controlled by entity f which is associated with church c in this regard it has been submitted that plan x has been administered by committee d since date committee d has the full range of authority typically exercised by administrators of retirement plans entity f’s board_of directors controls committee d through its power to appoint and remove the members of committee d with or without cause because committee d is controlled by entity f which is associated with church c it too is indirectly associated with church c the sole purpose of committee d is the administration of plan x accordingly committee d is considered controlled by or associated with a church or a convention or association of churches the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits for employees of entity f therefore committee d qualifies as an organization described in sec_414 of the code prior to date plan x was not administered by an organization whose principal purpose was the administration of a plan of an organization controlled by or associated with a church or a convention or association of churches however as provided under sec_414 of the code where a plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then the plan shall be deemed to meet the requirements of sec_414 for the year in which the correction is made and for all prior years because committee d was established by plan x effective date and meets the requirements of sec_414 plan x is deemed to meet the requirements of sec_414 a for all years since date based on the foregoing facts and representations we conclude that plan x qualifies as a church_plan within the meaning of sec_414 of the code and has been a church pian since this letter expresses no opinion whether plan x satisfies the requirements for qualification under sec_401 of the code the determination whether a plan is qualified under sec_401 is within the jurisdiction of the appropriate key district_office of the internal_revenue_service this ruling is directed only to the taxpayer who requested it sec_611 k of the code provides that it may not be used or cited by others as precedent in accordance with a power_of_attorney on file in this office a copy of this ruling is being sent to your authorized representative sincerely yours gigned o10 b kui joyce e floyd chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose by4
